DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with Robert Tarcu  on 4/22/2022 and follow up telephone communication on 4/26/2022.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by the applicant on 08/07/2020.

1. (Currently Amended)  A semiconductor memory device comprising:
	a substrate;
	a first stack comprising a plurality of first conductive layers and a plurality of first insulating layers, which are alternately stacked in a thickness direction of the substrate, wherein a first side edge of a closer layer of the plurality of first conductive layers to the substrate is positioned outside a first side edge of a farther layer of the plurality of first conductive layers from the substrate in view of the thickness direction of the substrate;
	a plurality of first pillars which extend inside the first stack in the thickness direction of the substrate; 
a plurality of first memory cell transistors, each of which is positioned at a crossing position between the first conductive layer and each of the plurality of first pillars;
	a second stack positioned on [[the]] a second side with respect to the first stack, the second stack comprising a plurality of second conductive layers and a plurality of second insulating layers, which are alternately stacked in the thickness direction of the substrate, wherein the plurality of second conductive layers respectively have second side edges, which are different in position from each other in view of the thickness direction of the substrate, and wherein the second side edge of a closer second conductive layer of the plurality of [[first]] second conductive layers to the substrate is positioned outside the second side edge of a farther second conductive layer of the plurality of [[first]] second conductive layers from the substrate; 
	a plurality of second pillars which extend inside the second stack in the thickness direction of the substrate; 
a plurality of second memory cell transistors, each of which is positioned at a crossing position between the second conductive layer and each of the second pillars; and
	a third stack positioned between the first stack and the second stack in [[the]] a first direction, the third stack comprising a plurality of third insulating layers and a plurality of fourth insulating layers, which are different in material from each other, and which are alternately stacked in the thickness direction of the substrate. 

4. (Currently Amended)  The semiconductor memory device according to claim 1, further comprising:
	a plurality of first slits positioned inside the first stack at a first interval along [[the]] a surface of the substrate in a second direction crossing the first direction, wherein each of the plurality of first slits extends vertically from the surface of the substrate; and
	a plurality of second slits positioned inside the second stack at the first interval in the second direction, wherein each of the plurality of second slits extends vertically from the surface of the substrate,
	wherein the third stack includes portions which are positioned between the plurality of first slits and the plurality of second slits in the first direction.

5. (Currently Amended)  The semiconductor memory device according to claim 4, wherein
	at least one first slit included in the plurality of first slits includes a first extending portion which extends toward the second side from [[the]] a second side edge of the first conductive layer and which extends inside the third stack, and
	at least one second slit included in the plurality of second slits includes a second extending portion which extends toward the first side from [[the]] a first side edge of the second conductive layer and which extends inside the third stack.

11. (Currently Amended)  The semiconductor memory device according to claim 4, wherein
	a first side edge of the fourth insulating layer in a cross-section parallel to the surface of the substrate includes a first inclined portion which is inclined toward the first side from one of [[the]] two of the plurality of first slits [[as the position is closer]] toward an intermediate position between the two of the plurality of first slits in the second direction intersecting the first direction, and
	a second side edge of the fourth insulating layer in a cross-section parallel to the surface of the substrate includes a second inclined portion which is inclined toward the second side from one of [[the]] two of the plurality of second slits toward an intermediate position between the two second slits in the second direction.


14. (Currently Amended)  The semiconductor memory device according to claim 12, wherein a width of the [[second]] first pillar in the first direction and a width of the [[third]] second pillar in the first direction are smaller than a width of the [[first]] third pillar in the first direction.

15. (Canceled)

The application has been amended for specification as follows and all other parts of the specification remain unchanged as filed by the applicant on 08/07/2020.

paragraph beginning on page 2, line 25, as follows:
	According to some embodiments, a semiconductor memory device may include, but not limited to, a substrate, a first stack, a plurality of first pillars, a second stack, a plurality of second pillars and a third stack.  The first stack includes a plurality of first conductive layers and a plurality of first insulating layers which are alternately stacked in a thickness direction of the substrate.  The plurality of first conductive layers respectively have first side edges, which are different in position from each other in view of the thickness direction of the substrate, wherein the first side edge of a closer first conductive layer of the plurality of first conductive layers to the substrate is positioned outside the first side edge of a farther first conductive layer of the plurality of first conductive layers from the substrate.  The plurality of first pillars extend inside the first stack in the thickness direction of the substrate.  A first memory cell transistor is positioned at a crossing position between the first conductive layer and each of the plurality of first pillars.  The second stack is positioned on the second side with respect to the first stack.  The second stack includes a plurality of second conductive layers and a plurality of second insulating layers, which are alternately stacked in the thickness direction of the substrate.  The second stack has the plurality of second conductive layers which respectively have second side edges, which are different in position from each other in view of the thickness direction of the substrate, wherein the second side edge of a closer second conductive layer of the plurality of [[first]] second conductive layers to the substrate is positioned outside the second side edge of a farther second conductive layer of the plurality of [[first]] second conductive layers from the substrate.  The plurality of second pillars extend inside the second stack in the thickness direction of the substrate.  A second memory cell transistor is positioned at a crossing position between the second conductive layer and each of the plurality of second pillars.  The third stack is positioned between the first stack and the second stack in the first direction.  The third stack includes a plurality of third insulating layers and a plurality of fourth insulating layers, which are different in material from each other, and which are alternately stacked in the thickness direction of the substrate. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “…..the third stack comprising a plurality of third insulating layers and a plurality of fourth insulating layers, which are different in material from each other, and which are alternately stacked in the thickness direction of the substrate…” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Oike et al. (US 20190287995 A1) teaches, A semiconductor memory device (Fig. 5) comprising: a substrate(100) ; 5a first stack comprising a plurality of first conductive layers and a plurality of first insulating layers (interconnect layer 103 interleaved with insulating layer 101 in the dummy step part & Array part region on left), which are alternately stacked in a thickness direction of the substrate, wherein a first side edge of a closer layer of the plurality of first conductive layers to the substrate (left side edge of the lowermost 103  from the substrate) is positioned outside a first side edge of a farther layer of the plurality of first conductive layers from the substrate (left side edge of 103 above lowermost 103 from the substrate) in view of the thickness direction of 10the substrate; a plurality of first pillars (MP on left) which extend inside the first stack in the thickness direction of the substrate; a plurality of first memory cell transistors , each of which is positioned at a crossing position between the first conductive layer and each of the plurality of first 15pillars (memory cell transistors MT0 to MT7 formed with MP on left, para [0065]) ; a second stack positioned on a second side with respect to the first stack, the second stack comprising a plurality of second conductive layers and a plurality of second insulating layers (interconnect layer 103 interleaved with insulating layer 101 in the dummy step part and  Array part on right), which are alternately stacked in the thickness direction of the substrate, wherein the plurality of second conductive layers respectively have second side edges (right side edges of 103), 20which are different in position from each other in view of the thickness direction of the substrate, and wherein the second side edge of a closer second conductive layer of the plurality of first conductive layers to the substrate  (right side edge of the lowermost 103  from the substrate) is positioned outside the second side edge of a farther second conductive layer of the plurality of first conductive layers from the substrate (right side edge of 103 above lowermost 103 from the substrate); a plurality of second pillars (MP on right) which extend inside the second stack in the 27 thickness direction of the substrate; a plurality of second memory cell transistors, each of which is positioned at a crossing position between the second conductive layer and each of the second pillars (memory cell transistors MT0 to MT7 formed with MP on right, para [0065]); and a third stack (stack of 103 and 101 in the Step part in the middle) positioned between the first stack and the second stack in a first 5direction, 
But Oike fails to teach, the third stack comprising a plurality of third insulating layers and a plurality of fourth insulating layers, which are different in material from each other, and which are alternately stacked in the thickness direction of the substrate. Other cited art, either alone or in combination, fails to cure deficiencies of Oike.
 Claims 2-14 are allowed being dependent on claim 1.
The closest prior of records is Oike et al. (US20190287995 A1) (Fig. 5). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813